Title: From George Washington to Arthur Campbell, 15 September 1789
From: Washington, George
To: Campbell, Arthur


          
            Sir,
            New York September 15th 1789
          
          Your several favors of the 10th and 16th of May and 22d of August with their enclosures have been received—The information which they communicate claims my thanks, and the personal kindness they express is entitled to my grateful acknowledgments.
          Watchful over every interest of the Union, Congress during their present Session, have passed a Law authorising the appointment of Commissioners to treat with the Indians, and providing for the expences attendant on the negotiations—In pursuance thereof Benjamin Lincoln, Cyrus Griffin, and David Humphreys Esquires have been appointed Commissioners; and they sailed from New York for Savannah in Georgia fifteen days ago.
          Circumstances concur to favor a beleif that the most beneficial consequences will flow from this measure, and that its effects will be extended to every description of Indians within, and contiguous to, the United States.
          I accept with pleasure your obliging offers of further communications, and shall at all times be happy to receive such information as you may think interesting to the Government of the United States. I am, Sir, Your Most Obedient Servant
          
            George Washington
          
        